EXHIBIT 10:24

 

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

AMENDMENT TO AMENDED AND RESTATED AGREEMENT FOR WHOLESALE

FINANCING

(Amendment No. 5)

 

This Amendment to Agreement for Wholesale Financing (“Amendment”) is made by and
between Deutsche Financial Services Corporation (“DFS”) and Featherlite, Inc.
(f/k/a Featherlite Mfg., Inc. (“Dealer”).

 

WHEREAS, DFS and Dealer entered into that certain Amended and Restated Agreement
for Wholesale Financing dated October 6, 1997, as amended (“Agreement”); and

 

WHEREAS, DFS and Dealer desire to amend the Agreement as provided herein.

 

FOR VALUE RECEIVED, the Agreement is amended to include the following provisions
as if they were originally set forth therein:

 

1. Amendment/New Motor Coach Wholesale Credit Facility. Paragraph 1 of the
Agreement is deleted and amended to read in its entirety as follows:

 

“1. New Motorcoach Wholesale Credit Facility. Subject to the terms of this
Agreement, DFS will extend credit to Dealer for the purpose of financing
completed motorcoaches manufactured by Dealer (each a “New Motorcoach”) up to a
maximum outstanding principal balance of Twelve Million Five Hundred Thousand
Dollars ($12,500,000.00) or such greater or lesser amount as DFS may from time
to time establish in its sole discretion (“Wholesale Facility”). The Wholesale
Facility will be subject to the following terms:

 

  1.1 Eligible Inventory/Advance Rates. Subject to the maximum amount of the
Wholesale Facility, DFS will finance completed New Motorcoaches in an amount not
to exceed ninety percent (90%) of the actual cost to manufacture said New
Motorcoach, upon Dealer’s written request in form and substance satisfactory to
DFS, and subject to DFS’ review and concurrence with such amount, less the
amount of any deposit made by the prospective purchaser of a New Motor Coach
financed by DFS.

 

  1.2 Inspection/Documentation. Prior to funding a completed New Motor Coach,
Dealer will provide documentation for the completed unit containing details of
all equipment and options. Upon receipt of such documentation, DFS may arrange a
physical inspection of the completed unit to verify completion. Upon DFS’
request, Dealer will permit DFS to review Dealer’s records to confirm the cost
to manufacture New Motor Coaches. The manufacturer’s statement of origin for
both the chassis and the completed unit must be delivered to DFS prior to
funding to be retained until funding of the retail sale of the unit. Upon
funding, DFS may remit the portion of the advance allocated to the cost of the
chassis directly to the manufacturer of the chassis, provided that the
manufacturer provides a written release of its lien in said chassis, or, if such
amount is paid by Dealer, Dealer will provide evidence of payment of all amounts
due to such manufacturer for such chassis and

 

- 1 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

manufacturer’s written release of its lien in said chassis. DFS must have a
first perfected security interest in each New Motor Coach financed, including
the chassis, and all proceeds thereof.

 

  1.3 Due in Full. The outstanding loan balance for each New Motorcoach financed
by DFS will be due and payable in full 365 days after the documented date of
completion of manufacture, unless payment is due sooner as provided in Section
10.

 

  1.4 Statement of Transaction. The applicable financing terms will be set forth
on the Statement of Transaction provided by DFS to Dealer for each New
Motorcoach financed by DFS.”

 

2. Amendment/Used RV Inventory Revolving Credit Facility. Paragraph 2 of the
Agreement is deleted and amended to read in its entirety as follows:

 

“2. Used RV Inventory and New Motor Coach Revolving Credit Facility. From time
to time, DFS may provide Dealer with financing for Dealer’s inventory of Used
RVs and certain New Motor Coaches on the following terms:

 

  2.1 Used RV and New Motor Coach Inventory Revolving Credit Facility. DFS
agrees to grant to Dealer a Used RV and New Motor Coach Inventory Revolving
Credit Facility (“Revolving Credit Facility”) in an amount equal to the lesser
of: (i) Twelve Million Five Hundred Thousand Dollars ($12,500,000.00) or such
great or lesser amount as DFS may from time to time establish in its sole
discretion; and (ii) the aggregate Loan Value.

 

  2.2 Interest. Dealer agrees to pay interest to DFS on the Daily Contract
Balance of the Revolving Credit Facility at the Prime Rate per annum. Such
interest will: (i) be computed based on a 360 day year; (ii) be calculated each
day by multiplying the Daily Revolver Rate by the Daily Contract Balance; and
(iii) accrue from the date that DFS makes an advance under the Revolving Credit
Facility until DFS receives the full and final payment of the principal debt
which Dealer owes to DFS, subject to any applicable default interest rate.

 

  2.3 Loans. DFS will from time to time loan to Dealer, at Dealer’s request in a
written borrowing base certificate together with supporting information, in form
and substance satisfactory to DFS, such amount as DFS, in its sole discretion,
may deem advisable (subject to the maximum amount of the Revolving Credit
Facility), but in any event not more than the aggregate Loan Value of Dealer’s
Used RVs and New Motor Coaches, to the extent DFS has a first priority, fully
perfected security interest therein, that DFS deems, in its sole discretion, to
be acceptable for financing. DFS may limit the number of requests for loans.
Dealer represents and warrants that all Used RVs and New Motor Coaches to be
financed by DFS are held in Dealer’s inventory, free and clear of all liens and
encumbrances (other than the subordinated lien of U.S. Bank, National
Association), in good physical and mechanical condition, and ready for ordinary
retail sale.

 

- 2 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

  2.4 Limitations.

 

2.4.1 Used RVs. Used RVs for which Dealer may request a loan must be the current
model year or no more than ten (10) model years prior to the current model year
(provided, however, for the initial advance under the Revolving Credit Facility,
DFS may consider certain older Used RVs to be eligible for loans without waiving
DFS’ rights hereunder), subject to the limitations of the Loan Value, in good
physical and mechanical condition, and subject to DFS’ approval. Each Used RV
for which the Dealer’s acquisition date is more than 365 days from the date of
determination shall not be eligible for use in determining the aggregate Loan
Value. DFS reserves the right to limit its advances with respect to any Used RV
for which financing is requested and to limit the aggregate amount of advances
made with respect to all Used RVs.

 

2.4.2 New Motor Coaches. New Motor Coaches for which Dealer may request a loan
must be at least 366 days old and no more than 720 days old, in each case as
measured from the documented date of completion of manufacture (provided,
however, for the initial advance under the Revolving Credit Facility, DFS may
consider certain older New Motor Coaches to be eligible for loans without
waiving DFS’ right hereunder). Each New Motor Coach for which the documented
date of completion of manufacture is more than 720 days from the date of
determination shall not be eligible for use in determining the aggregate Loan
Value. DFS reserves the right to limit its advances with respect to any New
Motor Coach for which financing is requested and to limit the aggregate amount
of advances made with respect to all New Motor Coaches.

 

  2.5 Collateral Summary Report/Inventory Report. Each week Dealer shall provide
DFS with a Collateral Summary Report. The Collateral Summary Report will contain
information current as of the time period requested by DFS. The Collateral
Summary Report will include: (i) a borrowing base certificate together with
supporting information, in form and substance satisfactory to DFS: (ii) the
sales prices of each New Motor Coach and Used RV sold by Dealer: (iii) an
inventory report in form and substance reasonably satisfactory to DFS: and (iv)
such other matters and information relating to the Used RVs and New Motor
Coaches as DFS may from time to time request. DFS may request that Dealer
provide the Collateral Summary Report on a more frequent basis, or DFS may
reduce the frequency of such reporting.

 

  2.6 Inspection Procedures. DFS may at any time conduct a physical inspection
of all Used RVs and New Motor Coaches and the titles for such Used RVs and New
Motor Coaches. Dealer grants DFS an irrevocable license to enter Dealer’s
business locations during normal working hours without notice to Dealer to
account for and inspect the Used RVs and New Motor Coaches and their respective
titles and to determine the Applicable Valuation of the Used RVs and review
Dealer’s records to confirm the cost to manufacture the New Motor Coaches.
Dealer will maintain possession of the original of the bill of sale or other
written evidence of the acquisition of each Used RV and the certificate of title
showing the release of all liens noted thereon. For each New Motor Coach
financed, Dealer will deliver to DFS the manufacture’s statement of origin for
both the chassis and the completed unit prior to funding.

 

- 3 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

  2.7 Paydown. Regardless of the terms of the Revolving Credit Facility, if at
any time the aggregate amount of outstanding loans under the Revolving Credit
Facility exceeds the aggregate Loan Value of the Used RVs and New Motor Coaches,
Dealer will immediately repay to DFS, as a reduction of Dealer’s outstanding
loans under the Revolving Credit Facility, the difference between (i) such
aggregate amount of outstanding loans under the Revolving Credit Facility, and
(ii) the aggregate Loan Value. Upon the effective date of termination of the
Agreement, Dealer will immediately repay to DFS all amounts due under the
Revolving Credit Facility.

 

  2.8 Definitions. As used in this Agreement:

 

“Applicable Valuation” means:

 

(a) for any Used RV, the used wholesale value as provided in the most current
edition of the MADA Recreation Vehicle Appraisal Guide, excluding adjustments
for the value of any added accessories, and if the Used RV is not listed in said
guide, the estimated wholesale value of said Used RV, subject to DFS’ review and
concurrence with such amount;

 

and

 

(b) for New Motor Coaches the actual cost to manufacture said New Motor Coach,
subject to DFS’ review and concurrence with such amount.

 

“Daily Contract Balance” means the amount of the outstanding principal debt
which Dealer owes to DFS on the Revolving Credit Facility at the end of each day
after DFS has credited the payments which it has received on the Revolving
Credit Facility.

 

“Daily Revolver Rate” means the quotient of the applicable annual rate provided
herein with respect to the Revolving Credit Facility divided by 360.

 

“Loan Value” means with respect to each Used RV and each New Motor Coach,
seventy percent (70%) of the Applicable Valuation.

 

“Prime Rate” as used in this Agreement and on any Statement of Transaction means
the highest prime, base or reference rate of interest publicly announced from
time to time whether or not charged in each instance by JP Morgan Chase Bank (or
any successor thereof), and such rate in effect on the last business day of any
calendar month will be the Prime Rate for the following calendar month;
provided, however, that at such times that the Prime Rate is less than six and
one-half percent (6.5%), the Prime Rate applicable to Dealer’s financing
programs will be one-forth of one percent (0.25% or 25 basis points) higher than
the Prime Rate.

 

“Used RV” means a recreational vehicle, including but not limited to, travel
trailers, camping trailers, motorhomes, mini motorhomes, truck campers and van
conversions, which has been (i) previously sold at retail, or (ii) registered or
titled in any state with the appropriate state authorities in accordance with
applicable state laws.”

 

- 4 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

3. Amendment of Financial Covenants. Paragraph 13.1 of the Agreement is deleted
and amended to read in its entirety as follows:

 

  “13.1 Financial Covenants.

 

  (a) Tangible Net Worth. Dealer will achieve:

 

(i) as of the last day of the fiscal quarter ending June 30, 2002, a Tangible
Net Worth and Subordinated Debt in the combined amount of not less than THIRTEEN
MILLION DOLLARS ($13,000,000.00).

 

(ii) as of the last day of each fiscal quarter ending September 30, 2002,
through December 31, 2002, a Tangible Net Worth and Subordinated Debt in the
combined amount of not less than FOURTEEN MILLION DOLLARS ($14,000,000.00).

 

(iii) as of the last day of each fiscal quarter ending March 31, 2003, and as of
the last day of each fiscal quarter thereafter, a Tangible Net Worth and
Subordinated Debt in the combined amount of not less than FIFTEEN MILLION
DOLLARS ($15,000,000.00).

 

  (b) Maximum Leverage. Dealer will achieve:

 

(i) as of the last day of the fiscal quarter ending June 30, 2002, a ratio of
Debt minus Subordinated Debt to Tangible Net Worth and Subordinated Debt of not
more than SIX to ONE (6:1).

 

(ii) as of the last day of each fiscal quarter ending September 30, 2002, and as
of the last day of each fiscal quarter thereafter, and at all times thereafter,
a ratio of Debt minus Subordinated Debt to Tangible Net Worth and Subordinated
Debt of not more than FIVE to ONE (5:1).

 

  (c) Current Ratio. Dealer will achieve:

 

(i) as of the last day of the fiscal quarter ending June 30, 2002, a ratio of
Current Tangible Assets to current liabilities of not less than ONE to ONE
(1:1).

 

(ii) as of the last day of each fiscal quarter ending September 30, 2002, and as
of the last day of each fiscal quarter thereafter, a ratio of Current Tangible
Assets to current liabilities of not less than ONE and TWO-TENTHS to ONE
(1.2:1).

 

  (d) Quarterly Net Income Projections. From June 30, 2002, through December 31,
2002, Dealer’s net income for each fiscal quarter must equal or exceed eighty
percent (80%) of the Dealer’s written projections for 2002 that were previously
delivered to DFS and summarized as follows:

 

Dealer Quarterly Net Income Projections – 2002     1st Quarter 2002 (January 1
to March 31)   $1,548,000 2nd Quarter 2002 (April 1 – June 30)   $   849,000 3rd
Quarter 2002 (July 1 – September 30)   $   861,000 4th Quarter 2002 (October 1 –
December 31)   $1,258,000

Total

  $4,516,000

 

- 5 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

  (e) Net Income Dealer’s net income as of the last day of each month commencing
with June 30, 2002, for the three months ended will be greater than zero dollars
($0).

 

  (f) Debt Service. Dealer will not repay any indebtedness due to Bulk
Resources, Inc. prior to January 1, 2003, and after January 1, 2003, Dealer may
repay indebtedness then currently due to Bulk Resources, Inc., (but not by
reason of acceleration) only if Dealer’s net income as of December 31, 2002, is
equal to or greater than $3,612,800 (i.e., 80% of $4,516,000), so long as, both
before and after giving effect to any such payment, Dealer is not and would not
be in default under this Agreement, whether as a result of such payment or
otherwise. This debt may be converted to common stock at any time without the
consent of DFS.

 

For purposes of this paragraph: (i) “Tangible Net Worth” means the book value of
Dealer’s assets less liabilities, excluding from such assets all intangibles;
(ii) “Intangibles” means and includes general intangibles (as that term is
defined in the Uniform Commercial Code); accounts receivable and advances due
from officers, directors, employees, stockholders and affiliates; leasehold
improvements net of depreciation; licenses; good will; prepaid expenses; escrow
deposits; covenants not to compete; the excess of cost over book value of
acquired assets; franchise fees; organizational costs; finance reserves held for
recourse obligations; capitalized research and development costs; and such other
similar items as DFS may from time to time determine in DFS’ sole discretion;
(iii) “Debt” means all of Dealer’s liabilities and indebtedness for borrowed
money of any kind and nature whatsoever, whether direct or indirect, absolute or
contingent, and including obligations under capitalized leases, guaranties or
with respect to which Dealer has pledged assets to secure performance, whether
or not direct recourse liability has been assumed by Dealer; (iv) “Subordinated
Debt” means all of Dealer’s Debt which is subordinated to the payment of
Dealer’s liabilities to DFS by an agreement in form and substance satisfactory
to DFS; and (v) “Current Tangible Assets” means Dealer’s current assets less, to
the extent otherwise included therein, all intangibles. The foregoing terms will
be determined in accordance with generally accepted accounting principles
consistently applied, and, if applicable, on a consolidated basis.”

 

4. Amendment/Termination. Paragraph 19 of the Agreement is deleted and amended
to read in its entirety as follows:

 

“19.Termination/Right of First Refusal. Dealer may not terminate this Agreement
prior to June 30, 2004; provided however, that Dealer may terminate this
Agreement prior to such date if Dealer provides DFS with 120 days prior written
notice and pays a fee to DFS of one percent (1%) of the maximum amount of the
credit facilities provided under this Agreement. DFS may terminate this
Agreement at any time. If DFS elects to terminate this Agreement, Dealer agrees
that if Dealer; (a) is not in default hereunder, 90 days prior notice of
termination is reasonable and sufficient (although this provision shall not be
construed to mean that shorter periods may not, in

 

- 6 -



--------------------------------------------------------------------------------

Confidential portions of this document indicated by ***** have been omitted and
filed separately with the Commission

 

particular circumstances, also be reasonable and sufficient); or (b) is in
default hereunder, no prior notice of termination is required. Dealer will not
be relieved from any obligation to DFS arising out of DFS’ advances or
commitments made before the effective termination date of this Agreement. It is
understood that Dealer may elect to terminate this Agreement in its entirety
only, no section or lending facility may be terminated singly. DFS will retain
all of its rights, interests and remedies hereunder until Dealer has paid all of
Dealer’s debts to DFS. All waivers set forth within this Agreement will survive
any termination of this Agreement.”

 

5. Amendment/Collateral Locations Exhibit A to the Agreement is amended in
entirety to reflect all current permanent Collateral locations and is attached
hereto and incorporated into the Agreement by this reference.

 

6. No Other Modifications. Except as expressly modified or amended herein, all
other terms and provisions of the Agreement shall remain unmodified and in full
force and effect and the Agreement, as hereby amended, is ratified and confirmed
by DFS and Dealer.

 

7. Capitalized Terms. Except as otherwise defined herein, all capitalized terms
will have the same meanings set forth in the Agreement.

 

IN WITNESS WHEREOF, DFS and Dealer have executed this Amendment as of the 30th
day of July 2002

 

DEUTSCHE FINANCIAL SERVICES CORPORATION

 

By.  

\s\ Thomas Higdon

--------------------------------------------------------------------------------

Name:   Thomas Higdon Title:   Credit Manager FEATHERLITE INC By:  

C Clement

--------------------------------------------------------------------------------

Name:   Conrad Clement Title:   President and Chief Executive Officer

 

- 7 -